Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 07/21/2022.  Claims 1-2, 4-20 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-2, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the wireless communication device for fast beam selection, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to device comprising: a phased array comprising a first antenna group and a second antenna group, the first antenna group and the second antenna group being configured to form a beam to transmit and receive signals polarized in different directions; a memory storing a program for a beam sweeping operation; and a processor configured to control the beam sweeping operation by executing the program, wherein the processor is further configured to: sweep a first receiving beam formed in the first antenna group and a second receiving beam formed in the second antenna group in first patterns and second patterns, respectively; and select a receiving beam pattern for a wireless communication by complementarily using sweeping results of the first and second receiving beams, and predict, from the sweeping results of the first and second receiving beams, powers of signals receivable through the first receiving beam swept in the second patterns and powers of signals receivable through the second receiving beam swept in the first patterns.
The prior art of record, also does not teach or suggest the non-transitory processor readable storage medium as recited in claim 11 comprising: receiving first signals by sweeping a first receiving beam to have first patterns; receiving second signals by sweeping a second receiving beam to have second patterns; measuring powers of the first and second signals; predicting powers of third signals receivable as the first receiving beam is swept to have the second patterns and powers of fourth signals receivable as the second receiving beam is swept to have the first patterns; and selecting an effective cell and a receiving beam pattern by using the powers of the first to fourth signals.
The prior art of record, also does not teach or suggest the wireless communication device as recited in claim 18 comprising: a phased array comprising a first antenna group and a second antenna group to form a beam to transmit and receive signals polarized in different directions; and a processor configured to control sweeping such that a first receiving beam formed in the first antenna group has first patterns and a second receiving beam formed in the second antenna group has second patterns, wherein the processor is further configured to: predict powers of powers of third signals receivable when the first receiving beam is swept in the second patterns and powers of fourth signals receivable when the second receiving beam is swept in the first patterns by using powers of first signals received through the first receiving beam and powers of second signals received through the second receiving beam; and prepare a wireless communication based on the powers of the first to fourth signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631